DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2013/0049003 A1, hereafter Choi).
Re claim 1, Choi discloses in FIG. 7 (with references to FIGS. 3 and 4) a display device comprising:
an array substrate (200; ¶ [0030]) comprising a pixel array (pixel region matrix; ¶ [0030]) disposed in a display area (Active Area X; ¶ [0030]);
an encapsulation substrate (300; ¶ [0030]) disposed (above) to face the array substrate (200); and
a sealing member (400; ¶ [0040]) disposed in a sealing area (Z area; ¶ [0030]), the sealing member (400) disposed between the array substrate (200) and the encapsulation substrate (300) to combine (¶ [0041]) the array substrate (200) with the encapsulation substrate (200),
wherein the array substrate (200) comprises:
an organic insulation layer (209; ¶ [0034]) disposed in a first peripheral area (ground contact area; ¶ [0032]) between the display area (X area) and the sealing area (Z area);
a power bus line (laminate 275/270 in ground contact area; ¶ [0032] and [0039]) disposed in the first peripheral area (ground contact area), the power bus line (275/270) comprising a first wiring layer (275 in ground contact area) and a second wiring layer (270 in ground contact area) disposed on the first wiring layer (275 in ground contact area), each of the first wiring layer (275 in ground contact area) and the second wiring layer (270 in ground contact area) overlapping (left sidewalls, upper and lower planes of) the organic insulation layer (209); and
a compensation pattern (leftmost side portion of laminate 275/270 in Z area; ¶ [0032] and [0039]) disposed under (¶ [0040]) the sealing member (400) and extending along (vertically) an outer edge (leftmost sidewall) of the sealing member (400), the compensation pattern (leftmost side portion of laminate 275/270 in Z area) comprising a first compensation layer (leftmost side portion of 275 in Z area) and a second compensation layer (leftmost side portion of 270 in Z area), wherein:
the first compensation layer (leftmost side portion of 275 in Z area) is connected to (integral with; ¶ [0039]) the first wiring layer (275 in ground contact area), and the second compensation layer (leftmost side portion of 270 in Z area) is disposed on (covers) the first compensation layer (leftmost side portion of 275 in Z area) and connected to (integral with; ¶ [0039]) the second wiring layer (270 in ground contact area).

For the record, the examiner is interpreting the power bus line and the compensation pattern to be integral with each other (i.e. extensions of each other) as per the instant specification, where the power bus line is the right-side portion of the structure (275/270) and the compensation pattern is the leftmost side portion of (275/270) engaged by the sealing member (400). 

Re claim 5, Choi discloses the display device of claim 1, wherein the compensation pattern (leftmost side portion of 275/270) further comprises a third compensation layer (leftmost side portion of 475; ¶ [0091]) disposed under the first compensation layer (leftmost side portion of 275).

Re claim 9, Choi discloses the display device of claim 5, wherein the third compensation layer (leftmost side portion of 475) extends along (vertically) the outer edge (leftmost sidewall) of the sealing member (400).

Re claim 13, Choi discloses the display device of claim 1, wherein the pixel array (pixel region matrix) comprises an organic light-emitting diode (OLEDs 230; ¶ [0030] and [0071]).

Re claim 14, Choi discloses the display device of claim 13, wherein the power bus line (laminate 275/270 in ground contact area) is configured to supply a power voltage (ground; ¶ [0038]-[0039]) to the organic light-emitting diode (230).

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GO et al (US 2016/0086977 A1, hereafter Go).
Re claim 15, Go discloses in FIG. 4B (with references to FIGS. 2 and 3A) a display 

device comprising:

an array substrate (101; ¶ [0037]) comprising a pixel array (PA; ¶ [0057])

disposed in a display area (AA; ¶ [0037]);

an encapsulation substrate (102; ¶ [0037]) disposed to face the array substrate;

and

a sealing member (500; ¶ [0038]) disposed in a sealing area (CSA; ¶ [0037]),

the sealing member (500) disposed between the array substrate (101) and the

encapsulation substrate (102) to combine (adhere; ¶ [0039]) the array substrate (101)

with the encapsulation substrate (102),

	wherein the array substrate (101) comprises:

	a power bus line (right side 223/243/261/262; ¶ [0039]; [0077] and [0086]) 

disposed in a first peripheral area (CSA) between the display area (AA) and the sealing 

area (CSA);

an upper compensation layer (left side 241/left side of 262) disposed under the 

sealing member (500) and extending along (vertically) an outer edge (outer sidewall) of 

the sealing member (500), wherein the upper compensation layer (left side 241/left side 

of 262) and at least a portion (243) of the power bus line (right side 223/243/261/262) are 

disposed on a same layer (240; ¶ [0077]);

a lower compensation layer (left side of 261) disposed under the upper

compensation layer (left side 241/left side of 262) and extending along (horizontally) the 

upper compensation layer (left side 241) and comprising a different material (gate 

material vs source/drain material; ¶ [0048]; [0051]; [0077] and [0082]) from the upper 

compensation layer (left side 241); and

	an inorganic insulation layer (SiOx, SiN or MOx 209; ¶ [0049]) disposed between 

the upper compensation layer (left side 241/left side of 262) and the lower compensation 

layer (left side of 261).


Re claim 16, Go discloses the display device of claim 15, wherein the upper 

compensation layer (portion 262 of left side 241/left side of 262) comprises aluminum (Al 

or Al:Nd as for 260; ¶ [0078]).


Re claim 17, Go discloses the display device of claim 15, wherein the lower compensation layer (left side of 261) comprises molybdenum (Mo as for 205 and 260; ¶ [0048] and [0078]).

Re claim 18, Go discloses the display device of claim 15, wherein the upper compensation layer (left side 241/left side of 262) comprises a first upper compensation layer (left side of 262) and a second upper compensation layer (left side 241).

Re claim 19, Go discloses the display device of claim 18, wherein the power bus line (right side 223/243/261/262) comprises a first wiring layer (right side of 262) connected to (integral with) the first upper compensation layer (left side of 262) and a second wiring layer (right side 243) connected to (integral with) the second upper compensation layer (left side 241).

Re claim 20, Go discloses the display device of claim 15, wherein the lower compensation layer (left side of 261) comprises a first lower compensation layer (of multi-layer 261 as for 260; ¶ [0078]) and a second lower compensation layer (of multi-layer 261 as for 260; ¶ [0078]) disposed under the first lower compensation layer (of multi-layer left 261).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of GO et al (US 2016/0086977 A1, hereafter Go).
Re claim 2, Choi discloses the display device of claim 1, wherein the first compensation layer (leftmost side portion of 275) has a multi-layered structure comprising an aluminum layer (¶ [0053] and [0078]).
But, fails to disclose the second compensation layer (leftmost side portion of 270) has a multi-layered structure comprising an aluminum layer.
However, Go discloses in FIG. 2 a display device comprising: a second compensation layer (223; ¶ [0060] and [0065]) having a multi-layered structure comprising an aluminum layer (¶ [0060]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that the second compensation layer (leftmost side portion of 270) has a multi-layered structure comprising an aluminum layer, as disclosed by Go, where the second compensation layer, like the corresponding pixel electrode has a reflective structure for top-emission display devices (Go; ¶ [0060]).

Re claim 6, Choi discloses the display device of claim 5, wherein the array substrate (200) further comprises an insulation layer (212; ¶ [0039]) disposed between the first compensation layer (leftmost side portion of 275) and the third compensation layer (leftmost side portion of 475).
But, fails to disclose an inorganic insulation layer disposed between the first compensation layer and the third compensation layer.
However, Go discloses an inorganic insulation layer (214; ¶ [0050]) disposed between a first compensation layer (241; ¶ [0077]) and a third compensation layer (260; ¶ [0077]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that the insulation layer disposed between the first compensation layer and the third compensation layer is an inorganic insulation layer, as disclosed by Go, in order to have similar mechanical properties with underlying layers.

Re claim 7, Choi and Go disclose the display device of claim 6, wherein the first compensation layer (241 of Go) is electrically connected (at 242; ¶ [0077]) to the third compensation layer (260) by passing through the inorganic insulation layer (214) as part of the inorganic insulation layer having similar mechanical properties with underlying layers discussed for claim 6.

Re claim 8, Choi discloses the display device of claim 5.
But, fails to disclose wherein the third compensation layer (leftmost side portion of 475) comprises molybdenum.
However, Go discloses in FIG. 3A third compensation layers (260; ¶ [0077]) comprising molybdenum (Mo; ¶ [0078]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that the third compensation layer (leftmost side portion of 475) comprising an molybdenum, as disclosed by Go, where the third compensation layer, like the corresponding gate electrode is formed to have specific electric characteristics desirable for the different regions (CA and AA) of display devices (Go; ¶ [0037]-[0039]).

Re claim 10, Choi discloses the display device of claim 5.
But, fails to disclose wherein the compensation pattern (leftmost side portion of laminate 275/270 in Z area) further comprises a fourth compensation layer disposed under the third compensation layer.

However, Go discloses Go discloses in FIG. 4A a fourth compensation layer (261; ¶ [0086]) disposed under a third compensation layer (262; ¶ [0086]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi to include a fourth compensation layer disposed under the third compensation layer, as disclosed by Go, where the effective sealing/bonding area may increase, and the adhesive force between the array substrate and the encapsulation substrate may increase, thereby improving the entire mechanical strength of the display device (Go; ¶ [0089].

 Re claim 11, Choi and Go disclose the display device of claim 10, wherein the fourth compensation layer (261 of Go) comprises a same material (metal(s) of 260; ¶ [0078]) as the third compensation layer (262 of Go) as part of the mechanically strengthened display devices discussed for claim 10.

Re claim 12, Choi discloses the display device of claim 1.
But, fails to disclose wherein the array substrate (200) further comprises an inorganic intermediate layer disposed between the first compensation layer (leftmost side portion of 275) and the second compensation layer (leftmost side portion of 270) and comprising an inorganic material.
However, Go discloses in FIG. 3A a display device comprising an inorganic intermediate layer (214; ¶ [0050]) disposed between a first compensation layer (241; ¶ [0077])  and a second compensation layer (223; ¶ [0065]) and comprising an inorganic material (SiOx or SiN; ¶ [0050]) as part of the inorganic insulation layer having similar mechanical properties with underlying layers discussed for claim 6, and as part of the mechanically strengthened display devices discussed for claim 10.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of LONG et al (US 2018/0267374 A1, hereafter Long).
Re claim 3, Choi discloses the display device of claim 1.
But, fails to disclose wherein a thickness of the compensation pattern (leftmost side portion of laminate 275/270 in Z area) is equal to or more than about 10,000 Å.
However, Long discloses display devices comprising source/drain electrodes having thickness of 0.01-1.0 µm (¶ [0076]) and pixel electrodes having thickness of 0.01-1.0 µm (¶ [0040]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that the compensation pattern is equal to or more than about 10,000 Å (1 µm) by forming of the S/D and pixel electrodes to be 10,000 Å (1 µm), as disclosed by Long, through routine experimentation (MPEP § 2144.05) to achieve desired properties like conductivity and reflectivity, and leading to a thickness of the compensation pattern (leftmost side portion of laminate 275/270 in Z area) being equal to or more than about 10,000 Å since layer 275 is formed in the same layer as S/D electrodes and layer 270 in the same layer as pixel electrodes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of HUANG et al (US 2018/0097051 A1, hereafter Huang).
Re claim 4, Choi disclose the display device of claim 1.
But, fails to disclose wherein a distance between an outer edge of the compensation pattern (leftmost side portion of laminate 275/270 in Z area) and the outer edge (leftmost sidewall) of the sealing member is equal to or less than about 200 µm.

However,
Huang discloses in FIGS. 1B and 1C a display device comprising: a distance (spacing) between an outer edge (leftmost end) of a compensation pattern (leftmost L1 in FA; ¶ [0037]) and the outer edge (leftmost sidewall) of a sealing member (13; ¶ [0038]) is equal to or less than about 200 µm (when FA is 400-550 µm, w is 30-150 µm and d is 2-100 µm; ¶ [0006]; [0108] and [0111]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Choi such that an outer edge of the compensation pattern and the outer edge of the sealing member is equal to or less than about 200 µm, as disclosed by Huang, in order to make the bonding force between of the sealing member substantially stronger. Thus, improving the encapsulation reliability of the display panel (Huang; ¶ [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892